﻿I
congratulate you, Sir, upon your assumption of this
high office. I also wish to extend my sincere gratitude
to your worthy predecessor, Mr. Jan Kavan, for his
dedicated and committed tenure as president.
I commend the resolute leadership of our
Secretary-General, Mr. Kofi Annan, during these
challenging and uncertain times. It is a timely reminder
of the dedication and commitment to the Charter
required of us all as Member States.
Tonga wishes to extend its deepest sympathy and
condolences to the Secretary-General, the Organization
and all affected delegations for the tragic loss of life in
the attacks of 19 August and this past week on the
United Nations compound in Baghdad. We recall the
courage of Mr. Sergio Vieira de Mello and too many
others before him, who have fallen in the line of duty
while embodying the United Nations commitment to,
and ultimate sacrifice for, a peaceful and better world.
For its part, my Government will carefully study and
examine the Convention on the Safety of United
Nations and Associated Personnel.
Attacks such as that of 11 September 2001 and
those that befell the United Nations compound in
Baghdad will continue to serve as stirring reminders to
us all of the need for ever present vigilance and
strength to combat terrorism.
Security Council resolution 1373 (2001)
continues to be the beacon that guides the activities of
my Government to develop and enhance appropriate
measures in order to strengthen our compliance. Tonga
continues to support the work of the Counter-Terrorism
Committee (CTC) and has, to date, submitted all the
necessary country reports requested of it. I am grateful
to the CTC and the Security Council for their patience.
After careful study of the United Nations
conventions on terrorism, Tonga is now a party to all
12 instruments, but merely becoming parties to these
instruments will not suffice. Concrete steps will
continue to be needed for small countries like mine to
fully and meaningfully implement those obligations.
We have strengthened our legislative framework and
taken other measures in order to give domestic effect to
such obligations. We continue to participate in national
and regional activities designed to assist countries such
as Tonga implement viable counter-terrorism measures.
The ongoing assistance of our traditional development
partners and other organizations such as the
Commonwealth and the Pacific Islands Forum (PIF)
Secretariat have been a boon in this regard.
Last year, I referred to the signposts that line the
developmental path: the Millennium Summit, Doha,
Monterrey and Johannesburg. Together with the
11

outcomes of other United Nations summit and
conferences, they have inspired hope and vision for our
collective developmental aspirations. While recent
events in Cancun might not be encouraging, they have
served to emphasize that implementing those signposts
will be critical and decisive.
That is a timely reminder, as small island
developing States (SIDS) proceed towards implementing
chapter VII of the Johannesburg Plan of Implementation.
That chapter refers specifically, among other things, to
the ten-year review of the Barbados Programme of
Action that is to take place in Mauritius in 2004.
Indeed, Sir, under your presidency in particular,
Tonga hopes that this is one signpost that will give further
impetus to the achievements in Johannesburg last year, as
well as to the national efforts and endeavours of SIDS in
achieving sustainable development. We will continue to
refine our priority and capacity needs to take greater
advantage of available financial and technological
support. An example of that is our attempt to improve
our air transport services and international aviation
links to combat what has been described as the
tyranny of distance' in our region, by becoming the
most recent party to the Multilateral Agreement on the
Liberalization of International Air Transport.
Regional activities which bear upon our
sustainable development efforts include the Japan-
Pacific Islands Forum Leaders Meeting (PALM)
Summit 2003 between Pacific Islands Forum member
States, including Tonga, and Japan, where mutual
developmental issues are discussed and considered. I
commend Japan for its ongoing commitment to Tonga
and the region through that process, and I look forward
to the fruitful results of the Okinawa Initiative.
I also commend the initiative and recent visit to
the Pacific this year of President Chirac of France. It
was an encouraging sign and created a solid foundation
for further dialogue and future partnership on
developmental issues. I look forward to participating in
the next summit meeting in Paris.
As a developing ocean State, we remain interested
in ongoing developments in oceans affairs and the law of
the sea. As I have mentioned earlier, Tonga has become
party to all United Nations conventions on terrorism
including those that are maritime-related.
We continue to value the work and decisions this
year of the States Parties to the United Nations
Convention on the Law of the Sea, the International
Seabed Authority and the work and role of the United
Nations Informal Consultative Process at its fourth
meeting.
I am pleased that the second informal meeting of
States Parties to the United Nations Fish Stocks
Agreement recently resulted in a framework to enable
the concrete implementation of Part VII of the
Agreement with particular attention to small island
developing States and their aspirations for fisheries. In
that respect, we urge other Member States to become a
party to that important Agreement
As emphasized during the special high-level
meeting on Monday, 22 September, HIV/AIDS remains
a devastating developmental and public health
challenge for us all, particularly for small and remote
island communities. Tonga welcomes the work of the
Global Fund to Fight AIDS, Tuberculosis and Malaria
and the funding it has recently approved to assist Tonga
and other countries in the region. That complements
our own national strategies and programmes to combat
those scourges.
Earlier this year, my Government took the
necessary legislative, administrative and preventive
measures to protect against the spread of Severe Acute
Respiratory Syndrome (SARS). I commend the untiring
work of the World Health Organization (WHO) in its
committed efforts to address and combat that public
health threat. I also commend the recent adoption by
the WHO Assembly of the Framework Convention on
Tobacco Control which, as of yesterday, has Tonga as
one of its signatories.
I was pleased to have been requested by the
Government of the Solomon Islands and by other PIF
Foreign Ministers to contribute Tongan troops and
police personnel to the Regional Assistance Mission to
the Solomon Islands (RAMSI) to restore law and order.
RAMSI has enabled the Government to address urgent
and varied concerns such as formulating new measures
to deal with the enormous economic and developmental
challenges they now face.
That endeavour, endorsed by the 16 Pacific
Islands Forum member States, is testament to what can
be done by a region to bring about peace in its part of
the world. Each Pacific Islands Forum member State
has contributed to RAMSI in accordance with its own
capacity. Taken together with Australian and New
Zealand resources and command, it is producing
12

pleasing results. It is not the first such regional effort in
the field of security. Small might too readily be
considered by some to be beautiful, but we, too, play
our role in many fields of cooperation.
Tonga continues to fully support the work of the
Security Council and the call for the full
implementation of its resolutions to ensure lasting
peace in arenas of conflict. In the Middle East, the
peaceful and lasting coexistence of two States living
side by side within secure and recognized borders will
continue to be elusive until the cycle of violence ends
and there is a return to constructive dialogue.
Iraq is a sharp backdrop for the United Nations.
One of the lessons of 11 September 2001 and Iraq is
not just that our Organization is in need of reform but
that reform is urgently and desperately required. As I
stated in my Millennium General Assembly address
three years ago, the Security Council needs reform.
Otherwise we shall be dealing with today's realities by
means of mechanisms of yesteryear. I continue to
support the call for reforming the Council by
expanding the number of permanent and non-
permanent members. In like terms, I support the call of
the Assembly President for a proactive and action-
oriented General Assembly. Let us hope that between
this session of the General Assembly and the next,
something concrete emerges.











